Citation Nr: 1220866	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  12-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to July 9, 2007 for the grant of a 10 percent evaluation for hammer toes of the second, third and fourth left foot.

2.  Entitlement to an effective date prior to July 9, 2007 for the grant of a 10 percent evaluation for hammer toes of the second, third and fourth right foot.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to April 1952.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2011 rating decision, which effectuated the Board's May 2011 decision that granted a 10 percent disability rating for second, third and fourth hammer toes of the left and right feet, and assigned an effective date of July 9, 2007.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 9, 2007, the Veteran filed a claim of entitlement to service connection for hammer toes of the second, third and fourth left foot,  In April 2010, he filed a claim for an increased disability rating.  In a May 2011 decision, the Board granted his claim of entitlement to a compensable disability rating, assigning a 10 percent rating with an effective date of July 9, 2007.  A June 2011 rating decision effectuated the Board's decision.

2.  On July 9, 2007, the Veteran filed a claim of entitlement to service connection for hammer toes of the second, third and fourth right foot.  In April 2010, he filed a claim for an increased disability rating.  In a May 2011 decision, the Board granted his claim of entitlement to a compensable disability rating, assigning a 10 percent rating with an effective date of July 9, 2007.  A June 2011 rating decision effectuated the Board's decision.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to July 9, 2007 for a 10 percent evaluation for hammer toes of the second, third and fourth left foot is not warranted.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2011).

2.  Entitlement to an effective date prior to July 9, 2007 for a 10 percent evaluation for hammer toes of the second, third and fourth right foot is not warranted.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VCAA notice is not required because the issues presented involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("[W]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").

Here, the Board believes that resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of an effective date.  Therefore, the Board finds VA has no further duty to notify him of the evidence needed to substantiate his earlier effective date claims.  See 38 U.S.C.A. § 5103A.  Consequently, the Board further finds that any deficiency in not providing notice as to the effective date element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, even if the Board were erroneous in treating the resolution of these claims as ones based on statutory interpretation as contemplated by Dela Cruz, the record reflects that the RO subsequently adjudicated the Veteran's claims in a February 2012 Statement of the Case, which provided him with notice of what the RO would do in the development of the claims, what he was required to do, and that he should submit evidence in support of his claims.  Moreover, the Veteran has not alleged that there is any outstanding evidence that would support his assertion that he should be granted an earlier effective date, and the Board is similarly not aware of any such evidence.  Therefore, the Board finds that VA has complied with the notice and assistance requirements of the VCAA and its regulations.

      B.) Duty to Assist

VA has a duty to assist a veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Here, the claims folder contains the Veteran's service and post-service treatment records, as well as a VA examination report dated January 2011.  Nevertheless, as the facts of this issue are not in dispute, the Veteran is not prejudiced by any failure to acquire any evidence necessary for adjudication of the claims.  Accordingly, the Board concludes that its duties under the VCAA have been met.

II.  Analysis

Historically, a July 2009 Board decision granted entitlement to service connection for hammer toes of the second, third and fourth left and right feet.  In a January 2010 rating decision, the RO effectuated the Board's decision, assigning an initial noncompensable disability rating, effective July 9, 2007, the date the Veteran's application for service connection was received.  In April 2010, the Veteran applied for a compensable disability rating for his bilateral foot disabilities.  Following the denial of the claim by the RO, in a May 2011 decision, the Board granted the Veteran's claim.  In a June 2011 rating decision, the RO effectuated the Board's decision and assigned a 10 percent rating for each foot, effective July 9, 2007. 

The Veteran claims entitlement to an effective date in either August or November 2006.  He asserts that it was in August 2006 that he sought assistance from VA ROs in Kansas City, Missouri, and Atlanta, Georgia, regarding his service connection claim and was thereafter directed to file a formal claim at the Wichita RO.  It is unclear why he believes an earlier effective date in November 2006 is warranted.
Generally, the effective date for an increased disability rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date that an increase is factually-ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action from a claimant, indicating an intent to apply for one or more benefits under laws administered by VA, may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, review of the claims folder reveals that the Veteran was afforded a VA examination in January 2011, at which time, it was determined that he manifested the criteria for a disability evaluation of 10 percent for hammer toes of the second, third and fourth bilateral feet.  Although it appears that the earliest date that entitlement arose for a 10 percent disability evaluation for the Veteran's bilateral feet was January 25, 2011, the date of the VA feet examination, as noted above, the RO assigned an effective date of July 9, 2007 for each foot, which is the date the Veteran applied for service connection.    

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  Similarly, under 38 C.F.R. § 3.400(b)(2)(ii), the  effective date for a grant of presumptive service connection will be the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  

Based on a review of the pertinent evidence of record, the Board concludes that there is no basis upon which to grant an effective date prior to July 9, 2007 for the Veteran's service-connected hammer toes of the second, third and fourth left and right feet, as that is the earliest date that entitlement to service connection arose.  Moreover, it appears that the Veteran has been afforded an effective date earlier than what would generally be warranted in this case (i.e., earlier than the date upon which his claim of entitlement to an increased rating was received).  Accordingly, as the preponderance of the evidence is against the claims, the "benefit of the doubt" rule is inapplicable.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date prior to July 9, 2007 for the grant of a 10 percent evaluation for hammer toes of the second, third and fourth left foot is denied.

Entitlement to an effective date prior to July 9, 2007 for the grant of a 10 percent evaluation for hammer toes of the second, third and fourth right foot is denied.




____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


